DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 

2. 	Claim 1 is pending.
	Claim 1 is examined on the merits.

Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4.	Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	a.  Claim 1 reads on pinpointing an individual with an increased risk of lung disease comprising determining the activation status of the phosphatidylinositol 3-kinase (PI3K) pathway in a cytologically normal airway epithelial cell from said individual. However, the claim does not 
Claim Rejections - 35 USC § 101
5.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


6. 	The claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract) without significantly more. The claim(s) 1 recite(s) “[a] method for identifying an individual at increased risk of lung disease, comprising determining the activation status of the PI3K pathway in a cytologically normal airway epithelial cell form said individual, wherein activation of the PI3K pathway is indicative that said individual is at increased risk of lung disease as compared with an individual in whom the PI3K pathway is not activated.” This judicial exception is not integrated into a practical application because gathering information and observing alterations in molecular pathways that control multiple cellular processes including proliferation, growth, and/or tumorigenesis between a biological sample from an individual and a reference standard required to use the correlation do not add a meaningful limitation to the method because they are insignificant extra-solution activities. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because it does not recite something significantly different than a judicial exception. The rationale for this determination is explained below:

	Step 1: Yes, claim 1 is drawn to a method which is one of the four statutory categories, a process.
	Step 2A, prong 1: Yes, the claim recites/describes/sets forth a judicial exception.  Claim 1 describes the relationship between an activated PI3K pathway in an individual’s airway epithelial cell and said individual at increased risk of lung disease.  
	Step 2A, prong 2: No, the judicial exception is not integrated into a practical application.  The claim does not rely on or use the exception here.  Once the presence of an activated PI3K pathway is determined (albeit with no assay/method steps recited) there are no additional elements or combination of additional elements to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception.  
	Step 2B:  there is no inventive concept present in the claim.  There are no active method steps denoting how the status of the PI3K pathway is analyzed, assessed and/or detected.  Notwithstanding, methods of analyzing and assessing alterations in the PI3K with detection of alterations in the mediators within the said pathway based on sampling a biological sample is established by well understood, routine conventional methods, and in addition they are pre-solution activity, i.e. data gathering necessary to perform the correlation, see Tsao et al. (Cancer Epidemiology, Biomarkers & Prevention, Vol. 12, 660-664, July 2003); Tichelaar et al. (BMC Cancer 5(155): 1-13, published 06 December 2005); and West al. (The Journal of Clinical Investigation 111(1); 81-90, January 2003). The claim and broadly informs one of ordinary skilled in the art that an active PI3K pathway in an individual’s airway epithelial cell sample identifies an individual at risk for or developing lung disease. The claims do not recite additional elements that 
Claim 1 is drawn to a non-statutory method having a "natural principle" as a limiting element or step without reciting additional elements/steps that integrate the natural principle into the claimed invention such that the natural principle is practically applied, and are sufficient to ensure that the claim amounts to significantly more than the natural principle itself. In the instant case, the "natural principle" is: detecting an activated PI3K pathway in a cytologically normal airway epithelial cell from an individual correlates to the individual having increased risk of a lung disease. Differences in the status of PI3K activity between an individual’s cytological normal airway epithelial cell and another individual and/or reference standard, is indicative of an individual at risk for or developing a lung disease.  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because assaying for candidate cancer biomarkers does not add significantly more and is not an inventive concept. Because methods for making such determinations were well known in the art, these steps simply tell researchers to engage in well-understood, routine, conventional activity previously engaged in by scientists in the field.  Such activities are normally not sufficient to transform an unpatentable law of nature into a patent-eligible application of such law. Detection of complexes comprising candidate cancer biomarkers and binding agents has been observed by applicant but not engineered by applicant. The claims do not add significantly more to the natural phenomenon because the claims do not require a novel reagent, apparatus of incorporate a novel treatment based on the correlation. 
Mayo, 101 USPQ2d at 1966. Recited elements such as “identifying”, “determining” and "compared", based on the natural principle impose no meaningful limit on the performance of the claimed invention. As set forth the claims do not impose meaningful limits on the performance of the claimed invention. Patents cannot be obtained on subject matter identified by the courts as being exempted from eligibility (i.e., laws of nature, natural phenomenon, and abstract ideas). Further, the active method steps are conventional and routine in the art for the reasons stated above and the claims do not amount to significantly more than the recited natural principle. The claims do not "practically apply" the natural principle; rather, the claims "simply inform" the natural principle to one performing routine active method steps and do not amount to significantly more than the natural principle itself.  Thus the technology used by the instant claims is well-known in the art and does not contribute significantly more to the judicial exception. See the 2019 Revised Patent Subject Matter Eligibility Guidance and Federal Register https://www.federalregister.gov/documents/2019/10/18/2019-22782/october-2019-patent-eligibility-guidance-update; and FDsys.gov.





Claim Rejections - 35 USC § 102
7.	The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


8.	Claim(s) 1 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Tsao et al. (Cancer Epidemiology, Biomarkers & Prevention, Vol. 12, 660-664, July 2003). The rejected claim requires a singular method step of “determining the activation status of the PI3K pathway in a cytologically normal airway epithelial cell.” The final clause of the claim beginning with “wherein” recites a property that applicant’s assert is an inherent property of PI3K activation, it does not require any further action on the part of one who is practicing the claimed method.
	Tsao discloses that activated AKT provides evidence of PI3K pathway activation as an event in lung tumorigenesis, see Introduction section on page 660; and entire document. Tsao discloses performing imunohistochemical analysis of activated AKT in tissue specimens of normal bronchial epithelium from 20 former smokers and from 25 smokers, Materials and Methods beginning on page 660. Tsao discloses identifying activation of the PI3K pathway by measuring Akt phosphorylation, and does so in a variety of cells, including normal epithelial cells, see Results beginning on page 661. Tsao discloses assessing expression in a variety of differentially expressed cells to identify if a correlation between Akt activation and different types of bronchial biopsies, see Figure 1 on page 662.


Tichelaar discloses performing imunohistochemical analysis of activated AKT in tissue
specimens of normal bronchial epithelium, see entire document. Tichelaar discloses that activated AKT provides evidence of PI3K pathway activation as an event in lung tumorigenesis (p. 660, 2™ column). Tichelaar discloses identifying a signature associated with activation of a biological pathway of interest in normal airway epithelial cells (Abstract and throughout). In particular, Tichelaar discloses identifying activation of the PI3K pathway by measuring Akt phosphorylation, and does so in a variety of cells, including normal epithelial cells, see page 2, 1st column, 1st full paragraph; and page 3, Results.  Tichelaar discloses assessing expression in a variety of differentially expressed cells to identify if a correlation between Akt activation and different types of bronchial biopsies, see page 3; Figure 1 on page 4; Figure 2A on page 5; and entire document. Tichelaar discloses assessing gene expression in a normal test epithelial cell.  The "wherein" portion of the claim defines an inherent property of the method, but does not require any further action that distinguishes the claimed method from the method of Tichelaar. 


1 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by West al. (The Journal of Clinical Investigation 111(1); 81-90, January 2003). The rejected claim requires a singular method step of “determining the activation status of the PI3K pathway in a cytologically normal airway epithelial cell.” The final clause of the claim beginning with “wherein” recites a property that applicant’s assert is an inherent property of PI3K activation, it does not require any further action on the part of one who is practicing the claimed method.
	West discloses “Akt is commonly activated in tumor cells through activation of growth factor receptors or Ras, or inactivation of phosphatase-and tensin-homologue-deleted-on-chromosome-10 (PTEN), a phosphatase whose tumor suppressor function depends on dephosphorylation of 3′-phosphoinositide products of the upstream kinase PI3K”, see page 81, bridging paragraph of columns 1 and 2; and entire document.  
	“In the studies described within, we demonstrate an early biochemical effect of tobacco components in normal human lung epithelial cells: activation of the PI3K/Akt pathway. To test activation of Akt in an in vitro model system, we established two sets of primary human airway epithelial cell cultures: normal human bronchial epithelial cells (NHBEs) derived from large airways, which are the precursor cells for squamous cell carcinomas; and small airway epithelial cells (SAECs), which are the precursor cells for adenocarcinomas.”, see page 82, column 1.
West discloses “an in vitro model system wherein two sets of primary human airway epithelial cell cultures: normal human bronchial epithelial cells (NHBEs) derived from large airways” were assayed for activation of PI3K/Akt pathway, see page 82, 1st full paragraph; Tumor specimens and Immunohistochemistry on page 83. Further evaluation of Akt phosphorylation is disclosed on page 87, Figure 6 with corresponding information noted in Akt…section on page 87. The . 

Conclusion
11.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
	-  Gustafson et al.  Airway PI3K pathway activation is an early and reversible event in lung cancer development.  Sci. Transl. Med. 2(26): 1-11, Published 7 April 2010.

12.	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to ALANA HARRIS DENT whose telephone number is (571)272-0831.  The Examiner works a flexible schedule, however she can generally be reached on 7AM-6PM, Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Julie Wu can be reached on 571-272-5205.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 


ALANA HARRIS DENT
Primary Examiner
Art Unit 1643



09 August 2021
/Alana Harris Dent/Primary Examiner, Art Unit 1643